Citation Nr: 1619183	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1968.

These matters come to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2011, a statement of the case was issued in April 2014, and a substantive appeal was received in May 2014.

The Veteran testified at a Board hearing in August 2014; the transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension and respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to service connection for Meniere's disease is requested.  

2.  Resolving all doubt in the Veteran's favor, the Veteran had active service in the Republic of the Vietnam by stepping on its landmass.

3.  With service in Vietnam, it is presumed that diabetes mellitus, type II, manifested during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for Meniere's disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the August 2014 Board hearing, the Veteran withdrew his appeal with regard to the issue of entitlement to service connection for Meniere's disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for Meniere's disease and this issue is dismissed.


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a) (stating that (1) competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience and (2) lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Veteran claims entitlement to service connection for diabetes mellitus, type II, based on exposure to Agent Orange while in the Republic of Vietnam. 

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption was a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

Here, the evidence of record demonstrates a diagnosis of diabetes mellitus, type II.  12/02/2009 VBMS entry, Medical Treatment Record - Non-Government Facility.  Accordingly, the crux of this appeal is whether the Veteran had service in the Republic of Vietnam.  

The Veteran's DD Form 214 reflects that the Veteran served in the Navy as a surface sonar technician; he had two years of foreign and/or sea service.  08/13/2007 VBMS entry, DD 214 Certified Original.  The Veteran's service personnel records demonstrate that he served aboard the USS Hopewell from May 1961 to May 1963.  He served aboard the USS Gannet from May 1963 to September 1964, and from November 1964 to August 1966.  08/16/2007 VBMS entry, Military Personnel Record.  A service personnel record reflects that he was authorized to wear the Armed Forces Expeditionary Medal for service aboard the USS Gannet for operations in the Vietnam area in July 1964.  03/15/2010 VBMS entry, Military Personnel Record.  

The Veteran asserts that the USS Gannet was a coastal minesweeper and as part of his duties he disembarked the ship and went onto the land in Vietnam for approximately an hour.  08/21/2014 VBMS entry, Hearing Testimony at 17-18.  

It is noted that the Veterans Benefits Administration (VBA) provided recent guidance as to what bodies of water constitute inland waterways.  See VBA Manual M21-1, IV.ii.1.H.2.c. and VBA Manual M21-1, IV.ii.2.C.3.m.; see also Gray v. McDonald, 27 Vet. App. 313 (2015).  In light of Gray, the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list was updated.  See http://vbaw.va.gov/bl/21/rating/VENavyShip.htm.  The USS Hopewell operation on Mekong River Delta on June 15-16, 1966 and the USS Gannet operated on rivers of Mekong Delta at Vinh Long and Binh Thuy in May 1967.  

While the above document does not support the Veteran's assertion that he disembarked the USS Gannet and went onto the land in Vietnam, the Board finds that the preponderance of the evidence of record supports a finding of presumptive service connection for diabetes mellitus, type II.  As noted above, there is a current diagnosis of diabetes mellitus, type II.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the Board finds that, resolving all reasonable doubt in favor of the Veteran, he stepped foot in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The competent evidence of record reflects that the USS Gannet served in or about the Republic of Vietnam.  The Veteran provided credible testimony that he stepped foot in Vietnam while serving aboard the USS Gannet.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  The Board finds this evidence highly credible based on the Veteran's hearing demeanor and the consistency of his assertions.  See Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Thus, resolving all doubt in the Veteran's favor, the Board finds that the Veteran had service in the Republic of Vietnam.  Due to such service, it is presumed that his diabetes mellitus, type II, manifested in service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for diabetes mellitus, type II.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for Meniere's disease is dismissed.

Entitlement to service connection for diabetes mellitus, type II, is granted.



REMAND

Bilateral hearing loss and tinnitus

The Veteran claims bilateral hearing loss and tinnitus due to acoustic trauma in service.

In April 2010, the Veteran underwent a VA audiological examination.  Right ear hearing loss was shown, left ear hearing loss was not shown per 38 C.F.R. § 3.385.  The examiner opined that hearing loss and tinnitus are less likely as not caused by or a result of acoustic trauma in service.  The examiner noted that the Veteran reports the onset of his symptoms to be 2003-2005.  He also has a diagnosis of Meniere's disease from 2005, right ear.  His ears show hearing within normal limits.  This most likely indicates that this hearing loss and tinnitus are due to his Meniere's disease which had its onset many years after the Veteran's service.  

Correspondence dated in July 2014 from Arkansas Otolaryngology Center reflects that the Veteran wanted to discuss his hearing loss.  He reported that while he was in the service, he was a sonar technician on a ship but had to regularly man a 3-inch gun while on ship, both in battle station practice and in active duty.  He additionally reported that he drove a hedgehog that also generated noise beyond even the 3-inch gun that he had been exposed to.  The examiner stated that the Veteran is 71 years old and there was no OSHA at the time.  The Veteran wanted the examiner's opinion as to whether or not his noise exposure while on ships will have any role in his current existing hearing loss.  The examiner noted that his last audiogram in March 2014 shows a right-sided sensorineural hearing loss and a left-sided loss with high tone loss present and normal hearing in the mid-to-low tones.  The examiner thought that there was a potential that his noise exposure while in the military led to some of the hearing loss he currently suffers from.  The examiner would guess that his high frequency loss in his left ear is likely a sequela of that noise exposure.  The private report then states that loss would be present in the right ear as well but because of the large degree of loss here, it is hard to say the role it plays over here.  The examiner opined that his noise exposure likely does play some role in his hearing loss. 
The Board notes that there are conflicting opinions of record.  The VA examiner's rationale failed to address the Veteran's reports that he drove a hedgehog and operated a 3-inch gun.  On the other hand, the 2014 private examiner expressed an opinion in uncertain terms (for example "I do think" and I would guess").  For the foregoing reasons, the Board finds both opinions contain inadequacies.  As such, the Veteran should be afforded another VA examination to assess the nature and etiology of any hearing loss and tinnitus. 

Additionally, the evidence of record contains records from Arkansas Otolaryngology Center but only from 2005 and 2006.  08/16/2007 VBMS entry, Medical Treatment Record - Non-Government Facility.  Initially, after obtaining a release from the Veteran, his updated treatment records should be requested from Arkansas Otolaryngology Center, to include the March 2014 evaluation.  

Hypertension

The Veteran claims hypertension due to his diabetes mellitus, type II.  38 C.F.R. § 3.310.  In light of the Board's grant of service connection for diabetes mellitus, an opinion should be sought as to whether his hypertension is due to or aggravated by his diabetes mellitus.  

Respiratory disability

The Veteran claims a respiratory disability due to asbestos exposure while aboard the USS Hopewell.  08/21/2014 VBMS entry, Hearing Testimony at 3-4; see also 03/16/2010 VBMS entries, Correspondence and Buddy/Lay statement.  In this case, asbestos exposure is deemed consistent with the circumstances of the Veteran's service in the Navy.  38 U.S.C.A. § 1154(a).  Thus, asbestos exposure has been established as consistent with the circumstances service.  However, it is important to note that mere exposure to asbestos is insufficient to achieve service connection.  Rather, the evidence must show that any exposure caused a Veteran to develop a chronic disease.

Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See VBA Manual M21-1I, V.ii.2.C.2.g and h; see also Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The Veteran underwent an April 2010 VA examination which reflected a normal chest x-ray with a few scattered nodulars consistent with healed granulomas, but no plaques or pleural or diaphragmatic calcification pathognomonic of asbestosis and no interstitial changes which are highly suspicious for asbestosis.  Pulmonary function tests were actually super-normal, all being greater than 100% of predicted.  The FEF-25/75 was 132% of predicted and post bronchodilators.  The examiner found it unlikely that the Veteran has diagnosable pulmonary asbestosis.

Correspondence dated in June 2014 from M.M., M.D., of Saline Med Peds Group, reflects that the Veteran has chronic shortness of breath with work up showing a normal heart.  He has had an abnormal chest x-ray showing some interstitial disease which could certainly be consistent with asbestosis.  He has known exposure to asbestos from his time in the service.  In light of no other findings to explain his lung disease, Dr. M.M. felt it reasonable to assume that these are related and that the cause of his dyspnea is chronic lung disease related to asbestos exposure while in the armed forces.  09/09/2014 VBMS entry, Medical Treatment Record-Non-Government Facility at 2.  

There is currently no x-ray evidence of interstitial disease of record.  

There are records from Saline Med Peds Group but only through July 2007.  Initially, after obtaining a release from the Veteran, his updated treatment records should be requested from Saline Med Peds Group.  

Thereafter, the Veteran should be afforded another VA examination to assess the nature and etiology of any respiratory disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide appropriate releases pertaining to the following:

a)  Arkansas Otolaryngology Center for the period from November 18, 2005, to include the March 2014 evaluation; and

b)  Saline Med Peds Group for the period from July 18, 2007.

Thereafter, request updated treatment records from these medical providers.  If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

a)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any right or left ear hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including exposure to acoustic trauma?

b)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its onset during his period of service or is otherwise related to the Veteran's period of service, including exposure to acoustic trauma?

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  Schedule the Veteran for a VA examination a VA examination with a physician with appropriate expertise to address the nature and etiology of his claimed hypertension.  The claims file should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing should be performed.  


The examiner should provide opinions as to the following:

a) whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that hypertension was caused by his service-connected diabetes mellitus, type II.  

b)  whether it is at least as likely as not (50 percent or greater probability) that hypertension is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected diabetes mellitus, type II.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to address the nature and etiology of his claimed respiratory disability, to include whether he has a disease related to asbestos exposure.  The claims file should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing should be performed.  

Note to examiner:  The Veteran's asbestos exposure during his service in the US Navy has been established.  

The examiner should respond to the following:

a)  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a respiratory disability?  In doing so, please identify all chronic respiratory disabilities and state whether he has a disease related to asbestos exposure.

If there is no currently diagnosed respiratory disability, the examiner must reconcile this lack of diagnosis with previous findings (e.g., June 2014 M.M., M.D., noting interstitial disease) showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a respiratory disability at any time since February 2010 even if that disability has since resolved.  

For any respiratory disability which the examiner finds to have been present at any time since February 2010, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to service, to include as the result of asbestos exposure or other exposures during active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  Thereafter, readjudicate the service connection claims.  If the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


